Title: William P. Newby to Thomas Jefferson, 19 June [July] 1812
From: Newby, William P.
To: Jefferson, Thomas


          Sir Sundy 19th June July 12 
          I am extremely Sorry, that I have to inform you that by endeavouring to brake one of my young cows to the pail we have lost her. w the day being very warm and haveing to run her down, and then handling her rather ruffur than we Aught to done, as the weather was So warm, this never Ocurrd to my mind untill two late, She faught vigorously to the last moment the meat I will divide amongst the people the Calf I will endeavor to make a veal of
          
            Wm P. Newby
        